DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on February 17, 2021 has/have been acknowledged and is/are being considered by the Examiner.
Drawings
The Applicant is reminded to carefully review the drawing figures and the accompanying specification to ensure that all reference numerals present in the drawing figures are defined within the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 7-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure fails to describe constructing space-time mapping of the cardiac electrical activities and/or propagation according to claim 4. While the disclosure has literal written description for claim 4, the disclosure fails to describe how to construct space-time mapping, including how to use the claimed system to do so. Furthermore, regarding claims 7-13, the disclosure fails to describe how the controller system is configured to determine the onset, duration, and strength of a cardiac assist event by a sleeve around the heart as part of a whole heart assist device, or how the controller system is configured to “determine the onset of an assist even based on local intrinsic or paced ventricular electrical activity” (claim 8), “determine a duration of an assist even based on cardiac cycle characteristics” (claim 9), “determine the strength of the assist even based on a surrogate of cardiac function” (claim 11), or “determine the strength of a post-assist recoil based on cardiac cycle characteristics” (claim 12). While the disclosure has literal written description for claims 7-13, the disclosure fails to describe how to determine the measures and what information is used to determine the measures. In the absence of a disclosure about how Applicant’s invention works to construct space-time mapping and determine the recited measures, the claims contain subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the heart" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "within a wrapping sleeve" in lines 2-3. It is unclear if the claim is reciting that the network of electrodes are within a wrapping sleeve or if the epicardial surface of the heart is within a wrapping sleeve. Furthermore, if the claim is reciting that the network of electrodes are within the wrapping sleeve, it is unclear if the wrapping sleeve is part of the invention.
Claim 2 recites the limitation "the network" in line 5. It is unclear if the claim is intending to refer to the network of electrodes or a different network.
Claim 2 recites the limitation "a heart" in line 5. It is unclear if this is the same or a different heart as that recited in claim 1.
Claim 2 recites the limitation "a central or local processing unit" in line 6. It is unclear if the claim is intending to refer to the central or local processing unit recited on line 3 of the claim or a different central or local processing unit.
Claim 3 recites the limitation "heart muscles" in line 2. It is unclear if the “heart muscles” referred to in claim 3 are intended to be with the heart recite in claims 1 or 2.
Claim 4 recites a system and the functions the system is configured to perform, but fails to recite any structure or elements to the system. It is therefore unknown what is required by the system to perform the recited functions.
Claim 4 recites the limitation “construct space-time mapping of the cardiac electrical activities and/or propagation” in lines 5-6. The metes and bounds of the claim are unclear as it is unknown based on the claims and specification what “space-time mapping” entails.
Claim 5 recites the limitation "A controller system configured to interface with the system according to claim 2" in line 1. It is unclear from the claim if the system of claim 2 is required as part of claim 5 or if the system of claim 5 only need the ability to interface with the system of claim 2. For the purposes of this communication, it is believed that the system of claim 2 is not required as part of claim 5. If Applicant amends claim 5 to require the system of claim 2, it is suggested that Applicant carefully review the claims for definiteness.
Claim 5 recites the limitation "the controller" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the spatial and temporal electrical activities" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the wrapping sleeve" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites a system and the functions the system is configured to perform, but fails to recite any structure or elements to the system. It is therefore unknown what is required by the system to perform the recited functions.
Claim 6 recites the limitation "if required" in line 3. It is unclear what this phrase means in the context of the claim. Does it make ensuring “intrinsic biventricular synchronization” optional? 
Claim 7 recites the limitation "the onset" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the onset" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "an assist event" in line 2. It is unclear if this is referring to the same or a different assist event as that referred to in claim 7.
Claim 9 recites the limitation "an assist event" in line 2. It is unclear if this is referring to the same or a different assist event as that referred to in claim 7.
Claim 11 recites the limitation "the strength" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the strength" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the system according to claim 3" in line 2.  It is unclear from the claim if the system of claim 3 is required as part of claim 14 or if the system of claim 14 only need the ability to convey information to the system of claim 3. For the purposes of this communication, it is believed that the system of claim 3 is not required as part of claim 14. If Applicant amends claim 14 to require the system of claim 3, it is suggested that Applicant carefully review the claims for definiteness.
Claim 15 recites the limitation "A system configured to determine a required heart rate comprising using the network of accelerometers according to claim 14 to measure physical activity information and to determine the required heart rate" in lines 1-3. The metes and bounds of the claim are unclear as it is unknown if the network of accelerometers are part of the system or if the system just works with the network of accelerometers. Furthermore, the claim fails to recite any structure to perform the recited functions and, thus, it is unknown what is required by the claim.
Claim 16 recites the limitation "A controller system configured to interface with the network of accelerometers according to claim 14" in lines 1-2. It is unclear from the claim if the network of accelerometers of claim 14 is required as part of claim 16 or if the system of claim 16 only need the ability to interface with the network of accelerometers of claim 14. For the purposes of this communication, it is believed that the network of accelerometers of claim 14 is not required as part of claim 16. If Applicant amends claim 16 to require the network of accelerometers of claim 14, it is suggested that Applicant carefully review the claims for definiteness.
Claim 16 recites the limitation "the whole heart assist device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "as needed" in line 3. It is unclear what the metes and bounds of the claim are or if what proceeds this recitation is required.
Claim 17 recites the limitation "a prior beat" in line 1. It is unclear to what the beat is prior. Is this a beat that has occurred prior to the method being performed or is there some other meaning?
Claim 17 recites the limitation "using the system according to claim 2 as a feedback loop" in line 3. It is unclear how the system of claim 2 can be used “as a feedback loop” in the context of the claim. How is the use of the system as a feedback loop different from simply using the system of claim 2 to sense the effects of the first assist event of the prior beat.  
Claim 17 recites the limitation "a prior beat" in line 4. It is unclear if this is the same or a different prior beat as that previous recited in the claim.
Claim 18 recites the limitation "a heart" in line 6. It is unclear if this is the same or a different heart previously recited in the claim.
Claim 18 recites the limitation "within the conformal sleeve" in line 6. It is unclear if the claim is intending to recite that the network of epicardial electrodes is within the conformal sleeve or that the epicardial surface of the heart is within the conformal sleeve.
Claim 18 recites the limitation "a whole heart assist device" in line 10. It is unclear if the claim is intended to recite an additional whole heart assist device or if the claim is intending for the synchronizing to be of the whole heart assist device of claim 18.
Claim 20 recites the limitation "as needed" in lines 5-6. It is unclear if what precedes this recitation is required or is optional and only “as needed”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism. 
 
Claims 1-17 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The recitation “wherein the network of electrodes are in contact with an epicardial surface of the heart” in claim 1 amounts to a recitation of portions of the human body per se without referring to any functionality of the system. Then Assistant Secretary and Commissioner of Patents and Trademarks, Donald J. Quigg, issued a notice in the Official Gazette stating, "A claim directed to or including within its scope a human being will not be considered to be patentable subject matter under 35 U.S.C. § 101. The grant of a limited, but exclusive property right in a human being is prohibited by the Constitution." 1077 OG 24 (1987), reprinted in 1146 TMOG 24 (1993).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zotz (U.S. 2014/0336743). Regarding claim 1, Zotz discloses a network of electrodes (transducers 18, described at paragraph [0100] as ECG sensors) configured to sense and/or pace the heart (see Figure 1 and paragraph [0100], which describes transducers 18 as being ECG sensors), wherein the network of electrodes are in contact with an epicardial surface of the heart (see , within a wrapping sleeve 10 (see Figure 1). The recitations “wherein the network of electrodes sense the heart by quantifying intrinsic electrical activities of the heart, and wherein the network of electrodes pace the heart by inducing an electrical impulse to the heart to control its contractile activities” are intended use recitations that fail to further define the claimed invention over that of the prior art.
Regarding claim 2, Zotz discloses a system comprising: the network of electrodes according to claim 1, and a central or local processing unit 24 configured to analyze the intrinsic electrical activities, wherein the network is configured to record electrical activity of a heart and to convey the electrical activity to a central or local processing unit (see Figure 2 and paragraph [0090]).
Regarding claim 3, Zotz discloses that the central or local processing unit is configured to determine spatial and temporal electrical activities of heart muscles (see paragraph [0090], where the electrocardiograms measured are considered “temporal electrical activities of heart muscles” as claimed).
Regarding claim 5, Zotz discloses a controller system, control unit 24 and computer 20 (see paragraph [0129]) configured to interface with the system according to claim 2 (see Figure 2). The recitation “wherein the controller uses the spatial and temporal electrical activities of the heart muscles to generate electrical impulse to synchronize the wrapping sleeve around the heart” fails to further define the claimed invention over that of the prior art because it merely recites the intended use of the controller system.
Regarding claim 6, Zotz discloses that the controller is configured to pace the heart with electrodes at multiple epicardial pacing sites (see paragraph [0100], lines 14-16). The recitation “to ensure intrinsic biventricular synchronization if required” is not considered to further define the claimed invention over that of the prior art because it merely recites the intended result of the previously-recited pacing and does not further limit the claimed system.
Regarding claim 14, Zotz discloses a network of accelerometers configured to measure physical activity information and to convey the physical activity information to the system according to claim 3 (see paragraph [0089], lines 13-16, paragraph [0100], lines 5-6, and paragraph [0134]).
Regarding claim 15, Zotz discloses a system configured to determine a required heart rate comprising using the network of accelerometers according to claim 14 to measure physical activity information and to determine the required heart rate (see paragraph [0089], lines 13-16, paragraph [0100], lines 5-6, and paragraph [0134]).

Claims 1-11, 14-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaer et al. (U.S. 2007/0197859), herein Schaer. Regarding claim 1, Schaer discloses a network of electrodes 32 configured to sense and/or pace the heart, wherein the network of electrodes are in contact with an epicardial surface of the heart, within a wrapping sleeve (see Figures 5A, 7A/B, and 9-12 and paragraph [0110]), The recitations “wherein the network of electrodes sense the heart by quantifying intrinsic electrical activities of the heart, and wherein the network of electrodes pace the heart by inducing an electrical impulse to the heart to control its contractile activities” are intended use recitations that fail to further define the claimed invention over that of the prior art.
Regarding claim 2, Schaer discloses a system comprising: the network of electrodes according to claim 1, and a central or local processing unit configured to analyze the intrinsic electrical activities, wherein the network is configured to record electrical activity of a heart and to convey the electrical activity to a central or local processing unit (see paragraph [0171]).
Regarding claim 3, Schaer discloses the central or local processing unit is configured to determine spatial and temporal electrical activities of heart muscles (see paragraph [0171]).
Regarding claim 4, Schaer discloses a system for constructing space-time mapping of cardiac electrical activities and/or cardiac impulse signal propagation, wherein the system is configured to: acquire spatial and temporal electrical activities of heart muscles with the system according to claim 3, and construct space-time mapping of the cardiac electrical activities and/or propagation (see paragraphs [0170] and [0171], where the detection of the activation patterns is considered “space-time mapping” as claimed).
Regarding claim 5, Schaer discloses a controller system configured to interface with the system according to claim 2, wherein the controller uses the spatial and temporal electrical activities of the heart muscles to generate electrical impulse to synchronize the wrapping sleeve around the heart (see paragraph [0171]).
Regarding claim 6, Schaer discloses that the controller is configured to pace the heart with electrodes at multiple epicardial pacing sites (see paragraph [0171]) to ensure intrinsic biventricular synchronization if required.
Regarding claim 7, Schaer discloses that the controller system is configured to determine the onset, duration and strength of a cardiac assist event by a sleeve around the heart as part of a whole heart assist device (see paragraph [0171], where “times of activations” is considered to be the determination of the onset and duration and paragraph [0170], where the pacing amplitude is considered the strength as claimed).
Regarding claim 8, Schaer discloses that the controller system is configured to determine the onset of an assist event based on local intrinsic or paced ventricular electrical activity (see paragraph [0171], where the relative timings of detected activations is the onset as claimed).
Regarding claim 9, Schaer discloses that the controller system is configured to determine a duration of an assist event based on cardiac cycle characteristics (see paragraph [0171]).
Regarding claim 10, Schaer discloses that the cardiac cycle characteristics include heart rate or electrocardiographic data (see paragraph [0140]).
Regarding claim 11, Schaer discloses that the controller system is configured to determine the strength of the assist event based on a surrogate of cardiac function (see paragraph [0141]).
Regarding claim 14, Schaer discloses a network of accelerometers configured to measure physical activity information and to convey the physical activity information to the system according to claim 3 (see paragraphs [0173]-[0177]).
Regarding claim 15, Schaer discloses a system configured to determine a required heart rate comprising using the network of accelerometers according to claim 14 to measure physical activity information and to determine the required heart rate (see paragraphs [0173]-[0177]).
Regarding claim 16, Schaer discloses a controller system configured to interface with the network of accelerometers according to claim 14, wherein the controller system is configured to use the physical activity information to pace and/or synchronize the heart and the whole heart assist device, as needed (see paragraph [0173]).
Regarding claim 17, Schaer discloses a method of sensing effects of a first assist event of a prior beat and controlling a second assist event, the method comprising: using the system according to claim 2 as a feedback loop to sense the effects of the first assist event of a prior beat, and controlling the second assist event based on the effects of the first assist event of the prior beat (see paragraphs [0171]-[0172]).
Regarding claim 18, Schaer discloses a wrapping whole heart assist device comprising: a conformal sleeve 20/60 configured to wrap around the pericardium of a heart (see Figures 7A and 12), helically-arranged fibers 33/72 that are enclosed within the sleeve (see Figures 5A and 9, paragraph [0110], lines 4-6, and paragraph [0126], lines 10-13), a network of epicardial electrodes 32 configured to sense and/or pace the heart (see paragraph [0128], lines 1-3), wherein the network of epicardial electrodes are configured to contact an epicardial surface of a heart (see Figures 9-12), within the conformal sleeve; and accelerometers positioned within the conformal sleeve, wherein the accelerometers are configured to measure physical activity information and to convey the physical activity information to a system for epicardial sensing and pacing for synchronizing a whole heart assist device (see paragraphs [0173]-[0177]).
Regarding claim 20, Schaer discloses a system configured to determine a required heart rate comprising: the wrapping whole heart assist device according to claim 18, and a controller system configured to interface with the network of accelerometers, wherein the controller system is configured to use physical activity information to pace and/or synchronize the heart and the whole heart assist device, as needed (see paragraphs [0173]-[0177]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Schaer (U.S. 2007/0197859, cited above) in view of Zotz (U.S. 2014/0336743, cited above). Schaer discloses the invention substantially as claimed, but fails to disclose a periodic motor configured to contract and expand the sleeve at a desired pace and speed, and a percutaneously implantable power source. Zotz teaches a wrapping whole heart assist device comprising a conformal sleeve 14 configured to wrap around the pericardium of a heart (see Figure 11a) and including a periodic motor 16 configured to contract and expand the sleeve at a desired pace and speed (see Figures 11b and 11c), and a percutaneously implantable power source 30 (see paragraphs [0120]-[0123], and [0153]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schaer to include a periodic motor configured to contract and expand the sleeve at a desired pace and speed, and a percutaneously implantable power source, as taught by Zotz, as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986. The examiner can normally be reached Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792